
	
		II
		112th CONGRESS
		2d Session
		S. 3600
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Warner (for himself
			 and Mr. Portman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To expand the Federal Funding Accountability and
		  Transparency Act of 2006 to increase accountability and transparency in Federal
		  spending, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Digital Accountability and
			 Transparency Act of 2012.
		2.PurposesThe purposes of this Act are to—
			(1)expand the
			 Federal Funding Accountability and Transparency Act of 2006 by disclosing
			 direct Federal agency expenditures and linking Federal contract, loan, and
			 grant spending information to programs of Federal agencies in order to enable
			 taxpayers and policy makers to track Federal spending more effectively;
			(2)provide
			 consistent, reliable, and searchable Government-wide spending data that is
			 displayed accurately for taxpayers and policy makers on USASpending.gov;
			(3)analyze Federal
			 spending data to proactively prevent waste, fraud, abuse, and improper
			 payments;
			(4)simplify
			 reporting for entities receiving Federal funds by streamlining reporting
			 requirements and reducing compliance costs while improving transparency;
			 and
			(5)improve the
			 quality of data submitted to USASpending.gov by holding Federal agencies
			 accountable for the completeness and accuracy of the data submitted.
			3.Amendments to
			 the Federal Funding Accountability and Transparency Act of 2006
			(a)In
			 generalSection 2 of the
			 Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101
			 note) is amended—
				(1)in the section
			 heading, by striking Full
			 disclosure of entities receiving Federal funding and
			 inserting Disclosure of
			 Federal funding;
				(2)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (1), (2), and (3) as paragraphs (2), (4), and (8),
			 respectively;
					(B)by inserting
			 before paragraph (2), as redesignated by subparagraph (A), the
			 following:
						
							(1)BoardThe
				term Board means the Federal Accountability and Spending
				Transparency Board established under subsection
				(g)(1).
							;
				
					(C)by inserting
			 after paragraph (2), as redesignated by subparagraph (A), the following:
						
							(3)Federal
				agencyThe term Federal agency has the meaning given
				the term Executive agency under section 105 of title 5, United
				States Code.
							;
				
					(D)by inserting
			 after paragraph (4), as redesignated by subparagraph (A), the following:
						
							(5)Federal
				fundsThe term Federal funds means any funds that
				are made available to or expended by a Federal agency.
							(6)Object
				classThe term object class means the category
				assigned for purposes of the annual budget of the President submitted under
				section 1105(a) of title 31, United States Code, to the type of property or
				services purchased by the Federal Government.
							(7)Program
				activityThe term program activity has the meaning
				given that term under section 1115(h) of title 31, United States
				Code.
							; and
				
					(E)in paragraph (8),
			 as redesignated by subparagraph (A)—
						(i)in
			 subparagraph (B), by striking paragraph (2)(A)(i) and inserting
			 paragraph (4)(A)(i); and
						(ii)in
			 subparagraph (C), by striking paragraph (2)(A)(Ii) and inserting
			 paragraph (4)(A)(ii);
						(3)in subsection
			 (b)(1)—
					(A)by redesignating
			 subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and
			 adjusting the margin accordingly; and
					(B)by striking
			 for each Federal award— and inserting the following: “for all
			 Federal funds—
						
							(A)for each Federal
				agency, component of a Federal agency, appropriations account, program
				activity, and object class (including any subcomponent of an object class), and
				other accounts or data as appropriate—
								(i)the amount of
				budget authority available;
								(ii)the amount
				obligated;
								(iii)the amount of
				outlays;
								(iv)the amount of
				any Federal funds reprogrammed or transferred; and
								(v)the amount of
				expired and unexpired unobligated balances; and
								(B)for each Federal
				award—
							;
				
					(4)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking and
			 Grants.gov and inserting Grants.gov, the Payment Automation
			 Manager and Federal Information Repository and other data or databases from the
			 Department of the Treasury, and other data from Federal agencies collected and
			 identified by the Office of Management and Budget;
						(ii)in
			 subparagraph (B), by adding and at the end; and
						(iii)by adding at
			 the end the following:
							
								(C)specify such
				search shall be confined to Federal
				funds;
								;
						(B)in paragraph (2),
			 by inserting the Payment Automation Manager and Federal Information
			 Repository and other data or databases from the Department of the Treasury,
			 other data from Federal agencies collected and identified by the Office of
			 Management and Budget, after Grants.gov website,;
					(C)in paragraph
			 (4)—
						(i)by
			 striking shall be updated not later and inserting the following:
			 “shall be updated—
							
								(A)not
				later
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)not less than
				once each quarter with information relating to Federal funds;
				and
								; 
						(D)in paragraph
			 (5)—
						(i)by
			 inserting Federal funds and before Federal awards
			 the first place it appears;
						(ii)by
			 striking subsection (a)(2)(A)(i) and those described in subsection
			 (a)(2)(A)(ii) and inserting subsection (a)(4)(A)(i) and those
			 described in subsection (a)(4)(A)(ii); and
						(iii)by striking the
			 period at the end and inserting ; and; and
						(E)by adding at the
			 end the following:
						
							(6)shall have the
				ability to aggregate data for the categories described in paragraphs (1)
				through (5) without double-counting
				data.
							; 
					(5)by redesignating
			 subsections (e), (f), and (g) as subsections (i), (j), and (k), respectively;
			 and
				(6)by inserting
			 after subsection (d) the following:
					
						(e)Department of
				the Treasury requirements
							(1)In
				generalThe Secretary of the Treasury shall collect and make
				available to the Office of Management and Budget financial and payment data
				from Federal agencies to assist the Office of Management and Budget in carrying
				out this section.
							(2)Data
				standards
								(A)In
				generalThe Secretary of the Treasury, in consultation with the
				Director of the Office of Management and Budget, the General Services
				Administration, and the heads of Federal agencies, shall establish
				Government-wide financial data standards for Federal funds, which may—
									(i)include common
				data elements, such as codes, unique award identifiers, and fields, for
				financial and payment information required to be reported by Federal
				agencies;
									(ii)to the extent
				reasonable and practicable, ensure interoperability and incorporate—
										(I)common data
				elements developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
										(II)common data
				elements developed and maintained by Federal agencies with authority over
				contracting and financial assistance, such as the Federal Acquisition
				Regulatory Council; and
										(III)common data
				elements developed and maintained by accounting standards organizations;
				and
										(iii)include data
				reporting standards that, to the extent reasonable and practicable—
										(I)incorporate a
				widely accepted, nonproprietary, searchable, platform-independent
				computer-readable format;
										(II)be consistent
				with and implement applicable accounting principles;
										(III)be capable of
				being continually upgraded as necessary; and
										(IV)incorporate
				nonproprietary standards in effect on the date of enactment of the
				Digital Accountability and Transparency Act
				of 2012.
										(B)Deadlines
									(i)GuidanceThe
				Secretary of the Treasury, in consultation with the Director of the Office of
				Management and Budget, shall issue guidance on the data standards established
				under subparagraph (A) to Federal agencies not later than 1 year after the date
				of enactment of the Digital Accountability
				and Transparency Act of 2012.
									(ii)AgenciesNot
				later than 1 year after the date on which the guidance under clause (i) is
				issued, each Federal agency shall collect, report, and maintain data in
				accordance with the data standards established under subparagraph (A).
									(3)Fraud
				center
								(A)In
				generalThe Secretary of the Treasury, in consultation with the
				heads and Inspectors General of Federal agencies, shall use the data collected
				under paragraph (1) and other available data (including available data from
				State and local governments) to detect, prevent, and recover improper payments
				through pre-award, post-award pre-payment, and post-payment analysis, which
				shall include analysis and investigations incorporating—
									(i)review and data
				matching of payments and beneficiary enrollment lists of State programs carried
				out using Federal funds for the purposes of identifying eligibility
				duplication, residency ineligibility, duplicate payments, or other potential
				improper payment issues;
									(ii)review of
				multiple Federal agencies and programs for which comparison of data could show
				payment duplication; and
									(iii)review of other
				information the Secretary of the Treasury determines are effective, which may
				include investigation or review of information from multiple Federal agencies
				or programs.
									(B)ReportNot
				later than 180 days after the date of enactment of the
				Digital Accountability and Transparency Act
				of 2012, the Secretary of the Treasury shall submit to Congress a
				report, which may be included as part of another report submitted to Congress,
				which shall include a description of—
									(i)the
				implementation of the Fraud Center described under subparagraph (A); and
									(ii)the metrics used
				in determining whether the Fraud Center has reduced, or contributed to the
				reduction of, improper payments or improper awards.
									(4)Improvements to
				access to data
								(A)In
				generalIn order to carry out this Act, upon request by the
				Secretary of the Treasury—
									(i)the Commissioner of Social Security shall
				make available the Social Security earnings information of a living or deceased
				employee;
									(ii)the Director of
				the Bureau of Prisons shall make available information relating to Federal
				prisoners; and
									(iii)the Secretary
				of Housing and Urban Development shall make available information in the Credit
				Alert Verification System of the Department of Housing and Urban
				Development.
									(B)Use and
				protection of informationThe Secretary of the Treasury—
									(i)may only use
				information obtained under subparagraph (A) to assist in Federal debt
				collection and in the prevention, identification or recovery of improper
				payments; and
									(ii)shall ensure
				that data collected under paragraph (1) is adequately protected and collected
				in a manner consistent with privacy protections provided for by law.
									(f)Streamline
				recipient financial reportsThe Director of the Office of
				Management and Budget shall—
							(1)review the
				reporting required by Federal agencies for Federal award recipients to reduce
				duplicative financial reporting and compliance costs for recipients;
							(2)request input
				from Federal award recipients to reduce duplicative financial reporting,
				especially from State and local governments and institutes of higher
				education;
							(3)provide
				instructions to the heads of Federal agencies regarding how to simplify the
				reporting requirements for Federal award recipients to reduce duplicative
				reporting and reports to reduce compliance costs, as appropriate; and
							(4)submit to
				Congress a report regarding any legislative action required to streamline the
				reporting requirements for Federal award recipients.
							(g)Federal
				Accountability Spending and Transparency Board
							(1)EstablishmentThere
				is established an interagency advisory board to be known as the Federal
				Accountability and Spending Transparency Board.
							(2)Members
								(A)In
				generalThe Board shall consist of 5 members.
								(B)AppointmentThe
				members of the Board—
									(i)shall be
				appointed by the President;
									(ii)except as
				provided in clause (iii), shall be an Inspector General, Chief Financial
				Officer, or Deputy Secretary of a Federal agency; and
									(iii)shall include
				not less than one senior official from the Office of Management and
				Budget.
									(C)ChairpersonThe
				President shall designate a Chairperson from among the members of the
				Board.
								(3)ResponsibilitiesThe
				Board shall—
								(A)provide strategic
				direction for enhancing the transparency of Federal spending based on the
				purposes identified in section 2 of the Digital Accountability and Transparency Act of
				2012;
								(B)monitor the
				establishment of the Government-wide financial data standards under subsection
				(e)(2)(A), to support increased transparency and accountability;
								(C)monitor the
				collection, storage, and public disclosure of information about Federal
				spending transparency and compliance with this Act;
								(D)advance efforts
				to remediate fraud, waste, and abuse in Federal programs;
								(E)use the lessons
				learned from the activities of the Recovery Accountability and Transparency
				Board; and
								(F)solicit input
				from State and local governments, institutes of higher education, and other
				Federal award recipients on ways to improve Federal financial reporting.
								(4)ReportsThe
				Chairperson of the Board, in consultation with the Director of the Office of
				Management and Budget, shall submit on a public website, to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives an annual
				report regarding implementation of this Act.
							(5)Termination of
				superseded boardEffective on the date on with the President has
				appointed all members of the Board, the Government Accountability and
				Transparency Board established under Executive Order 13576 (76 Fed. Reg. 35297)
				shall terminate.
							(h)Accountability
				for Federal funding
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Digital Accountability and Transparency Act
				of 2012, and every 2 years thereafter, the Inspector General of
				each Federal agency, in consultation with the Comptroller General of the United
				States, shall submit to Congress and make publically available a report on the
				completeness, timeliness, quality, and accuracy of the data submitted under
				this Act by the Federal agency and the implementation and use of consistent
				data standards by the Federal agency.
							(2)Comptroller
				General
								(A)In
				generalNot later than 2 years after the date of enactment of the
				Digital Accountability and Transparency Act
				of 2012, and every 2 years thereafter until the date that is 10
				years after such date of enactment, and after review of the reports submitted
				under paragraph (1), the Comptroller General of the United States shall submit
				to Congress and make publically available a report on the data completeness,
				timeliness, quality, and accuracy of the data submitted under this Act by each
				Federal agency and the implementation and use of consistent data standards by
				each Federal agency.
								(B)RankingThe
				Comptroller General of the United States shall make available a ranking of
				Federal agencies regarding data quality, accuracy, and compliance with this
				Act.
								.
				(b)Classified and
			 protected informationSection 3 of the Federal Funding
			 Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended to
			 read as follows:
				
					3.Classified and
				protected informationNothing
				in this Act shall require the disclosure to the public or to any person without
				an identifiable need to know—
						(1)classified information;
						(2)personally identifiable information;
						(3)information that would compromise national
				security;
						(4)information that would endanger the
				personal safety of all entities employees or clients; or
						(5)information protected under section 552a of
				title 5, United States Code (commonly known as the Privacy Act of
				1974), or section 6103 of the Internal Revenue Code of
				1986.
						.
			(c)Expanding
			 access by the secretary of the treasury to the National Directory of New
			 HiresSection 453(j)(9) of the Social Security Act (42 U.S.C.
			 653(j)(9)) is amended—
				(1)in the paragraph
			 heading, by inserting and
			 in the prevention, identification, and recovery of improper
			 payments after collection;
				(2)in subparagraph
			 (A)—
					(A)in the matter
			 preceding clause (i), by striking with respect to persons— and
			 inserting to assist in Federal debt collection and in the prevention,
			 identification, or recovery of improper payments with respect
			 to—;
					(B)by striking
			 who owe and inserting the following: “persons—
						
							(I)who
				owe
							; 
					(C)by striking
			 31 U.S.C. 3711(g). and inserting section 3711(g) of title
			 31, United States Code; or;
					(D)redesignating
			 clause (ii) as subclause (II), and adjusting the margin accordingly; and
					(E)by adding at the
			 end the following:
						
							(ii)persons—
								(I)who receive a
				payment the head of a Federal executive, judicial, or legislative agency
				certifies is under review to determine the eligibility of the person to receive
				the payment; or
								(II)whose
				eligibility, or continuing eligibility, to participate in a program of the
				Federal Government (including a program administered by a State or local
				government) is being reviewed.
								;
				
					(3)in subparagraph
			 (B), by striking to improve collection of the debt and inserting
			 for the purposes;
				(4)in subparagraph
			 (D), by striking of collecting the debt;
				(5)in subparagraph
			 (E)—
					(A)in clause (i), by
			 striking of collecting the debt;
					(B)in clause (ii),
			 by inserting and to a Federal, State, or local agency in connection with
			 preventing, identifying, or recovering improper payments as described in
			 subparagraph (A) before the period at the end;
					(C)in clause
			 (iv)(II), by striking described in subparagraph (A), and all
			 that follows and inserting , in connection with a purpose described in
			 subparagraph (A), to a contractor or agent of either Secretary, to the Federal
			 agency (including any contractor or agent of the Federal agency) that referred
			 a debt to the Secretary of the Treasury for collection, or to a Federal, State,
			 or local agency (including any contractor or agent of any such agency) for
			 purposes of preventing, identifying, or recovering improper payments, subject
			 to the conditions in clause (iii) and such additional conditions as agreed by
			 the Secretaries.; and
					(D)in clause (v), by
			 striking collecting the debt and inserting the
			 purposes; and
					(6)in subparagraph
			 (F), by adding at the end the following: The Secretary of the Treasury
			 shall reimburse the Secretary for any costs attributable to the prevention,
			 identification, or recovery of improper payments out of any appropriation
			 available to the Secretary of the Treasury for this purpose..
				4.Executive agency
			 accounting and other financial management reports and plansSection 3512(a) of title 31, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by inserting and make available on the website described under section
			 1122 after appropriate committees of Congress;
			(2)in paragraph
			 (3)(B)(vi), by inserting , system development, financial management
			 workforce development, related risk assessment and mitigation for the Federal
			 Government as a whole, related risk assessment and mitigation for executive
			 agencies, development of capacity to prevent and detect fraud, after
			 equipment acquisitions; and
			(3)in paragraph (4),
			 by adding at the end the following:
				
					(C)Not later than 90 days after the date
				of enactment of the Digital Accountability
				and Transparency Act of 2012, and every 90 days thereafter, the
				Director shall submit to the appropriate committees of the Congress and make
				available on the website described under section 1122 a report
				regarding—
						(i)specific goals for the most recent
				full fiscal year, the fiscal year during which the report is submitted, and the
				fiscal year following the year during which the report is submitted that are
				necessary steps toward implementing the Federal Funding Accountability and
				Transparency Act of 2006 (31 U.S.C. 6101 note) fully and in an effective,
				efficient, and accurate manner;
						(ii)the estimated cost, schedule, and
				performance associated with goals described in clause (i) that relate to
				capital investments in information technology; and
						(iii)the status and progress achieved
				toward each goal described in clause (i), including any changes to the cost,
				schedule, or performance baselines of achieving each goal, using earned value
				management where
				appropriate.
						.
			
